LOGO [g45502img001.jpg]    Exhibit 10.58

 

TERM NOTE

(Floating Rate)

 

$1,200,000.00    Dated as of February 9, 2006      to be effective as of
February 10, 2006

 

For value received, U.S. HOME SYSTEMS, INC., a corporation, (“Borrower”),
promises to pay to the order of THE FROST NATIONAL BANK, a national banking
association (“Lender”) at P.O. Box 1600, San Antonio, Texas 78296, or at such
other address as Lender shall from time to time specify in writing, the
principal sum of ONE MILLION TWO HUNDRED THOUSAND AND NO/100 DOLLARS
($1,200,000.00), in legal and lawful money of the United States of America, with
interest on the outstanding principal from the date advanced until paid at the
rate set out below. Interest shall be computed on a per annum basis of a year of
360 days and for the actual number of days elapsed, unless such calculation
would result in a rate greater than the highest rate permitted by applicable
law, in which case interest shall be computed on a per annum basis of a year of
365 days or 366 days in a leap year, as the case may be.

 

1. Payment Terms.

 

a. Interest only period. Interest only shall be due and payable monthly as it
accrues on the 10th day of each and every calendar month, beginning March 10,
2006 and continuing regularly and monthly thereafter until and including
February 10, 2008.

 

b. Amortization period. Principal shall be due and payable in monthly payments
of $6,666.67 each, payable on the 10th day of each calendar month, beginning
March 10, 2008, and continuing regularly thereafter until February 10, 2011,
when the entire amount hereof, principal and interest then remaining unpaid,
shall be then due and payable. Interest, computed upon the unpaid principal
balance hereof, shall be due and payable monthly as it accrues, on the same
dates as, but in addition to, said payments of principal; interest being
calculated on the unpaid principal charges each day principal is outstanding and
all payments made credited to any collection costs and late charges, to the
discharge of the interest accrued and to the reduction of the principal, in such
order as Lender shall determine.

 

2. Late Charge. If a payment is made 10 days or more late, Borrower will be
charged, in addition to interest, a delinquency charge of (i) 5% of the unpaid
portion of the regularly scheduled payment, or (ii) $250.00, whichever is less.
Additionally, upon maturity of this Note, if the outstanding principal balance
(plus all accrued but unpaid interest) is not paid within 10 days of the
maturity date, Borrower will be charged a delinquency charge of (i) 5% of the
sum of the outstanding principal balance (plus all accrued but unpaid interest),
or (ii) $250.00, whichever is less. Borrower agrees with Lender that the charges
set forth herein are reasonable compensation to Lender for the handling of such
late payments.

 

3. Interest Rate. Interest on the outstanding and unpaid principal balance
hereof shall be computed at a per annum rate equal to the lesser of (a) a rate
equal to the Wall Street Journal

 

PROMISSORY NOTE (FLOATING RATE)        

Rev. July 2000

       



--------------------------------------------------------------------------------

London Interbank Offered Rate (as defined below) plus two and six-tenths percent
(2.6%) per annum, with said rate to be adjusted to reflect any change in The
Wall Street Journal London Interbank Offered Rate at the time of any such change
or (b) the highest rate permitted by applicable law, but in no event shall
interest contracted for, charged or received hereunder plus any other charges in
connection herewith which constitute interest exceed the maximum interest
permitted by applicable law. As used herein, for any date, the “Wall Street
Journal London Interbank Offered Rate” shall mean the London Interbank Offered
Rate (LIBOR) for three (3) months quoted in the most recently published issue of
The Wall Street Journal (Central Edition) in the “Money Rates” column. If the
Wall Street Journal London Interbank Offered Rate ceases to be made available by
the publisher, or any successor to the publisher of The Wall Street Journal,
(Central Edition) the interest rate will be determined by using a comparable
index. If more than one Wall Street Journal London Interbank Offered Rate for
three (3) months is quoted, the higher rate shall apply. The Wall Street Journal
London Interbank Offered Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer.

 

4. Default Rate. Matured unpaid principal and interest shall bear interest from
date of maturity until paid at (a) the highest rate permitted by applicable law,
or (b) if no such maximum rate is established by applicable law, at the rate
stated above plus five percent (5%) per annum

 

5. Prepayment. Borrower reserves the right to prepay, prior to maturity, all or
any part of the principal of this Note without penalty. Any prepayments shall be
applied first to accrued interest and then to principal. Borrower will provide
written notice to the holder of this Note of any such prepayment of all or any
part of the principal at the time thereof. All payments and prepayments of
principal or interest on this Note shall be made in lawful money of the United
States of America in immediately available funds, at the address of Lender
indicated above, or such other place as the holder of this Note shall designate
in writing to Borrower. All partial prepayments of principal shall be applied to
the last installments payable in their inverse order of maturity.

 

6. Default. It is expressly provided that upon default in the punctual payment
of this Note or any part hereof, principal or interest, as the same shall become
due and payable, or upon the occurrence of an event of default specified in any
of the other Loan Documents (as defined below), the holder of this Note may, at
its option, without further notice or demand, (i) declare the outstanding
principal balance of and accrued but unpaid interest on this Note at once due
and payable, (ii) refuse to advance any additional amounts under this Note,
(iii) foreclose all liens securing payment hereof, (iv) pursue any and all other
rights, remedies and recourses available to the holder hereof, including but not
limited to any such rights, remedies or recourses under the Loan Documents, at
law or in equity, or (v) pursue any combination of the foregoing; and in the
event default is made in the prompt payment of this Note when due or declared
due, and the same is placed in the hands of an attorney for collection, or suit
is brought on same, or the same is collected through probate, bankruptcy or
other judicial proceedings, then the Borrower agrees and promises to pay all
costs of collection, including reasonable attorney’s fees.

 

7. Joint and Several Liability; Waiver. Each maker, signer, surety and endorser
hereof, as well as all heirs, successors and legal representatives of said
parties, shall be directly and

 

PROMISSORY NOTE (FLOATING RATE)   2    

Rev. July 2000

       



--------------------------------------------------------------------------------

primarily, jointly and severally, liable for the payment of all indebtedness
hereunder. Lender may release or modify the obligations of any of the foregoing
persons or entities, or guarantors hereof, in connection with this loan without
affecting the obligations of the others. All such persons or entities expressly
waive presentment and demand for payment, notice of default, notice of intent to
accelerate maturity, notice of acceleration of maturity, protest, notice of
protest, notice of dishonor, and all other notices and demands for which waiver
is not prohibited by law, and diligence in the collection hereof; and agree to
all renewals, extensions, indulgences, partial payments, releases or exchanges
of collateral, or taking of additional collateral, with or without notice,
before or after maturity. No delay or omission of Lender in exercising any right
hereunder shall be a waiver of such right or any other right under this Note.

 

8. No Usury Intended; Usury Savings Clause. In no event shall interest
contracted for, charged or received hereunder, plus any other charges in
connection herewith which constitute interest, exceed the maximum interest
permitted by applicable law. The amounts of such interest or other charges
previously paid to the holder of the Note in excess of the amounts permitted by
applicable law shall be applied by the holder of the Note to reduce the
principal of the indebtedness evidenced by the Note, or, at the option of the
holder of the Note, be refunded. To the extent permitted by applicable law,
determination of the legal maximum amount of interest shall at all times be made
by amortizing, prorating, allocating and spreading in equal parts during the
period of the full stated term of the loan and indebtedness, all interest at any
time contracted for, charged or received from the Borrower hereof in connection
with the loan and indebtedness evidenced hereby, so that the actual rate of
interest on account of such indebtedness is uniform throughout the term hereof.

 

9. Security. This Note has been executed and delivered pursuant to that certain
Loan Agreement of even date herewith by and between Borrower and Lender (“Loan
Agreement”), and is secured by, inter alia, the following:

 

(a) a Deed of Trust, Security Agreement – Assignment of Rents dated as of
February 9, 2006, to be effective as of February 10, 2006, from U.S. Remodelers,
Inc. in favor of Michael K. Smeltzer, Trustee for the benefit of the Lender,
covering certain real property situated in Charles City County, Virginia, as
more particularly described therein;

 

(b) Guaranty Agreements dated as of February 9, 2006, to be effective as
February 10, 2006, from U.S. Remodelers, Inc., and First Consumer Credit, Inc.;

 

(c) First Amended and Restated Security Agreement dated as of February 9, 2006,
to be effective as of February 10, 2006, by and between each Guarantor (as
defined in the Loan Agreement) and Lender, covering certain collateral as more
particularly described therein; and

 

(d) a First Amended and Restated Security Agreement of even date herewith, by
and between Borrower and Lender, covering certain collateral as more
particularly described therein.

 

PROMISSORY NOTE (FLOATING RATE)   3    

Rev. July 2000

       



--------------------------------------------------------------------------------

This Note, the Loan Agreement and all other documents evidencing, securing,
governing, guaranteeing and/or pertaining to this Note, including but not
limited to those documents described above, are hereinafter collectively
referred to as the “Loan Documents.” The holder of this Note is entitled to the
benefits and security provided in the Loan Documents.

 

10. Texas Finance Code. In no event shall Chapter 346 of the Texas Finance Code
(which regulates certain revolving loan accounts and revolving tri-party
accounts) apply to this Note. To the extent that Chapter 303 of the Texas
Finance Code is applicable to this Note, the “weekly ceiling” specified in such
article is the applicable ceiling; provided that, if any applicable law permits
greater interest, the law permitting the greatest interest shall apply.

 

11. Governing Law, Venue. This Note is being executed and delivered, and is
intended to be performed in the State of Texas. Except to the extent that the
laws of the United States may apply to the terms hereof, the substantive laws of
the State of Texas shall govern the validity, construction, enforcement and
interpretation of this Note. In the event of a dispute involving this Note or
any other instruments executed in connection herewith, the undersigned
irrevocably agrees that venue for such dispute shall lie in any court of
competent jurisdiction in Bexar County, Texas.

 

12. Purpose of Loan. Borrower agrees that no advances under this Note shall be
used for personal, family or household purposes, and that all advances hereunder
shall be used solely for business, commercial, investment, or other similar
purposes.

 

13. Captions. The captions in this Note are inserted for convenience only and
are not to be used to limit the terms herein.

 

14. Financial Information. Borrower agrees to promptly furnish such financial
information and statements, including financial statements in a format
acceptable to Lender, lists of assets and liabilities, agings of receivables and
payables, inventory schedules, budgets, forecasts, tax returns, and other
reports with respect to Borrower’s financial condition and business operations

 

PROMISSORY NOTE (FLOATING RATE)   4    

Rev. July 2000

       



--------------------------------------------------------------------------------

as Lender may request from time to time. This provision shall not alter the
obligation of Borrower to deliver to Lender any other financial statements or
reports pursuant to the terms of any other loan documents executed in connection
with this Note.

 

BORROWER:

U.S. HOME SYSTEMS, INC.,

By:    

Name:      Title:    

 

PROMISSORY NOTE (FLOATING RATE)   5    

Rev. July 2000

       